Per Curiam.
This attorney was charged with unlawful retention of moneys collected for a client on judgment and execution. The facts as stated in the minority report are concurred in by the examiners submitting the majority report. The disagreement is as to whether no disciplinary action should be taken by the court, as recommended by the majority, or whether some penalty be imposed, as urged by the examiner in the minority.
We have looked with care into the circumstances, and without repeating the statement of facts succinctly set forth by Examiner Joline, we concur in his view that some penalty should be imposed. There was without doubt an unauthorized and indefensible retention of a client’s money to the extent of several hundred dollars, and the fact that the fees to be deducted were not settled as between attorney and client is no excuse for retaining the whole fund, as was, in fact, done until a criminal complaint had been lodged and arrest had been made or threatened.
A rule may be entered, suspending the attorney from practice of the law in any form until September 1st. 1927.